        Case 4:21-po-05113-JTJ Document 8 Filed 09/21/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   PO-21-5113-GF-JTJ

            Plaintiff,                       VIOLATION:
                                             E1102265
             vs.                             Location Code: M13

 PATRICK C. SULLIVAN,                        AMENDED ORDER

            Defendant.


     Defendant, Patrick Sullivan was arrested in Glacier National Park on July 17,

2021. Mr. Sullivan posted a $1500.00 appearance bond with Flathead County. An

Order dismissing the violation was filed on September 20th, 2021. Accordingly,

      IT IS ORDERED that The Clerk of Court is directed to return the $1500.00 bond

     to the defendant and mailed to the address provided to the Court by the Defendant.

    DATED this 21th day of September, 2021.
